DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a Magnetic Resonance Imaging apparatus, classified in A61B5/055, A61K49/06,.
II. Claims 5-13, drawn to an image processor and method of using it, classified in G06TR33/20, G06T2207/10088, and G06T2207/10096.
Inventions group I and group II are related but distinct. 
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and functions. For example, the invention of group II requires a laser camera for the imager which is not required by the invention of group I. Furthermore the device of group I possesses different structural elements such means for delivery of other electrical or optical signals and other means for delivery optical information between the elongated member or connecting member between the region to inspect and the means for presenting the optical information to the user that are not required by the invention of group II such as such as the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and II are distinct, each from the other, because the inventions have acquired a separate status in the art in view of their different classifications. In this case, the inventions of group I, are drawn to an MRI apparatus configured to performed angiographic . 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least ONE of the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. (Also see MPEP 808.02).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election Requirement 
If Applicant elects Group II (claims 5-13), above, then the following ONE species election is required:
This application contains claims directed to the following patentably distinct species of the claimed invention: 
Claims 8 and 9 recite patentably distinct species of method step “creating of the specific tissue extraction mask image”. In order to begin examination on the merits, Applicant is required to select a single disclosed species from ONE of the groups set forth below: 
“calculating a local SNR image for each area with a predetermined size of the three-dimensional image; calculating a binary image by binarizing the local SNR image; extracting a maximum area in which pixels are connected in the binary image; and extending the maximum area by a predetermined size and performing a filling process of replacing pixels in an area surrounded by the maximum area with pixels of the maximum area “ (claim 8)
“setting a seed point in the three-dimensional image and extracting the specific tissue using an area extension method 46using the seed point as a start point; and performing a filling process 

The above species are independent or distinct for the following reasons. 
The disclosed species of “creating of the specific tissue extraction mask image” do not overlap in scope, as they require functionally different image analysis step to achieve the creation of the specific tissue extraction mask image that would require different prior art searches. In addition, these species are not obvious variants of each other based on the current record. See MPEP 806.04(b), § 806.04(f) and § 806.04(h). 
The disclosed species under the claimed genus of “creating of the specific tissue extraction mask image” are not connected in any of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect under the disclosure, and therefore are independent inventions. In addition, these species are not obvious variants of each other based on the current record. See MPEP 802.01 and 806.06. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

A telephone call was made to Pavan Agarwal on 05/25/2021 to request an oral election to the above restriction requirement, but did not result in an election being made since the inventor requested a written request for restriction-election.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/            Examiner, Art Unit 3793     

/MICHAEL J TSAI/            Primary Examiner, Art Unit 3785